Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed August 18, 2021 has been entered. Claims 1-20 are pending in this application and examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0133483) in view of Strouse et al. (US 2017/0069412).
Yang discloses forming metal multipod nanostructures such as platinum quad pods by mixing platinum acetylacetonate, oleylamine and oleic acid and heating to form the platinum quad pods; see Example 26 and Fig 27 of Yang.  In other words, Yang discloses the “providing” step of instant claim 1, with a specific example of such employing materials as recited in instant claims 14-17.
Yang does not specify “contacting the mixture with microwaves” as required by the instant claims or the various embodiments thereof as recited in instant claims 7-10, does not specify the mole ratios recited in instant claims 11 and 12, and does not disclose any specific example employing Ni acetylacetonate as in instant claim 13.  However:

b) With respect to claims 11 and 12, these claims recite a numerical parameter of mole ratios of certain substances.  The statement supra with respect to numerical parameters in an otherwise known process applies equally as well in this instance.
c) With respect to claim 13, Yang para. [0061] indicates that performing the method disclosed by Yang using Ni acetylacetonate as a metal precursor as claimed would have been considered a known variant of the specific method disclosed by Yang in Example 26 of that reference.


			Response to Arguments
In remarks filed August 18, 2021, Applicant argues that the previous rejections based on the Cozzoli article are not sustainable because Cozzoli employs a carbonyl compound as opposed to a metal acetylacetonate, and that one would not have substituted the former with the latter with a reasonable expectation of success due to the unpredictable nature of the chemical arts.  The examiner agrees, and therefore all prior rejections of the claims are withdrawn.  Note, however that several of the instant claims remain rejected based on newly cited prior art.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and claims 18-20 are allowable over the prior art of record.  Nothing in the prior art would disclose or suggest a method as claimed and including contacting the mixture with first microwaves to heat to a first temperature, reducing the temperature, and contacting with a second plurality of microwaves to heat back to the first temperature as recited in claim 2.  Similarly, the prior art does not disclose or suggest a method as defined in claim 18, particularly the various multiple uses of microwaves with temperature changes specified in steps (ii) thru (vi) of claim 18.

   Additional Prior Art
The remainder of the art cited on the attached PTO-0892 form is of interest.   This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 10, 2022